Luios, J.
“Within fifteen days from the date of the certificate of the judge, the bill of exceptions shall be filed in the office of the clerk of the court where the ease was tried; and in ten days from the date of such filing, it shall be the duty of the clerk to make out a copy of such bill, together with a complete transcript of the record in such cause. Such transcript, together with the original bill of exceptions, the clerk shall transmit, together with a certificate that the same is the true original bill of exceptions, and a true and complete transcript of the record in such ease, to the next term of the Supreme Court, as required in the judge’s certificate, directing the same to the clerk of the said court.” Civil Code (1910), § 6167. It appearing from the certificate of the clerk of the trial court that the above statute was not complied with, and that counsel for plaintiff in error was the cause of such failure, the writ of error must be dismissed. See Smith v. *170Watson, 14 Ga. App. 322 (80 S. E. 862); Wheeler v. Crawford, 135 Ga. 148 (69 S. E. 22); Lang v. Montgomery, 140 Ga. 690 (79 S. E. 840).
Decided June 20, 1925.
Evans & Evans, for plaintiff.
T. J. Bwint, A. B. Wright, E. W. Jordan, for defendants.

Writ of error dismissed.


Broyles, O. J., and Bloodworth, J., concur.